           Case 1:19-cv-05781-SLC Document 45 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ZURICH AMERICAN INSURANCE COMPANY as
subrogee of DSM HOLDING COMPANY INC.,

                                Plaintiff,
                                                         CIVIL ACTION NO.: 19 Civ. 05781 (ALC) (SLC)
         against
                                                                            ORDER
ATLANTIC LOGISTICS SERVICES INC., LANDSTAR
RANGER, INC., and ANCHOR EXPRESS LLC

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         The parties are directed to file a joint letter by Thursday, September 10, 2020, confirming

fact discovery closed by the September 1, 2020 deadline. (See ECF No. 42).




Dated:             New York, New York
                   September 3, 2020

                                                      SO ORDERED


                                              _________________________
                                              SARAH L. CAVE
                                              United States Magistrate Judge
